11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

David H. Arrington,                           * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CV 49667.

Vs. No. 11-15-00207-CV                        * January 11, 2018

Aranda Pools, Inc.,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has considered the parties’ agreed motion to dismiss this appeal
pursuant to settlement and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, our opinion and judgment dated August 31,
2017, are withdrawn, and we dismiss the appeal. The costs incurred by reason of
this appeal are taxed against the party incurring same.